Order entered May 9, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00429-CV

                  IN THE INTEREST OF D.A.C., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-08946

                                     ORDER

      As ordered to do so, the parties have filed a joint report concerning the status

of the parties’ divorce decree, which they sought to amend in accordance with their

settlement agreement. Per the report, the parties have filed a proposed amended

decree with the trial court and, by separate motion, they request to have until June

6, 2022 to file a supplemental clerk’s record containing the amended decree.

      We GRANT the motion.             We ORDER the trial court to conduct

proceedings no later than June 3, 2022 so as to effectuate the parties’ agreement.

We further ORDER a status report or supplemental clerk’s record containing a

copy of the amended divorce decree be filed no later than June 6, 2022.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Clerk; Dallas

County District Clerk Felicia Pitre; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. The appeal shall be reinstated by June 13, 2022 and, should the

decree of divorce have been amended, the appeal will be dismissed in due course

as per the parties’ March 10, 2022 “agreed voluntary dismissal and settlement.”

                                               /s/   KEN MOLBERG
                                                     JUSTICE